Case 2:19-cv-11958-MAG-EAS ECF No. 42, PageID.562 Filed 07/29/21 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


JOHN DAVID WALSH, et al.

              Plaintiffs,                                   Case No. 19-11958
vs.                                                         HON. MARK A. GOLDSMITH

STEPHEN RUPKUS, et al.,

            Defendants.
___________________________________/

                           OPINION & ORDER
       GRANTING IN PART DEFENDANTS STEPHEN RUPKUS AND CLINTON
          TOWNSHIP’S MOTION FOR SUMMARY JUDGMENT (Dkt. 31)

       Plaintiffs John Walsh and Stacy Pegg have brought a range of claims against Defendants

Clinton Township Detective Stephen Rupkus and Clinton Township. The claims arise out of an

investigation Rupkus conducted into a conflict between Plaintiffs and two fellow patrons of a bar

in 2016. The investigation led to criminal charges being brought against Plaintiffs, all of which

were either dismissed or resulted in acquittal. Defendants have moved for summary judgment

(Dkt. 31).

       The motion is granted in part. Plaintiffs stipulated to the dismissal of the claims against

Clinton Township (Count II), all of which are dismissed with prejudice. They also stipulated to

the dismissal of a malicious prosecution claim brought against Rupkus pursuant to Michigan

Compiled Laws § 600.2907 (Count III), which is also dismissed with prejudice. Rupkus is

awarded summary judgment with respect to the claims brought against him under the United States

Constitution (Count I). Of the three claims brought within that count, one (malicious prosecution

under the Fourteenth Amendment) fails because Plaintiffs cannot establish one of the elements of

the claim, i.e., that Rupkus made, influenced, or participated in the decision to prosecute by
Case 2:19-cv-11958-MAG-EAS ECF No. 42, PageID.563 Filed 07/29/21 Page 2 of 15




knowingly or recklessly including material false information in his police report. The other two

claims—for malicious prosecution under the Fifth Amendment and a violation of substantive due

process under the Fourteenth Amendment—fail because they are not cognizable. The remaining

state law claims (Counts IV and V) are dismissed without prejudice pursuant to 28 U.S.C.

§ 1367(c)(3).

                                   I.    BACKGROUND

       At approximately 2:45 a.m. on September 30, 2016, Clinton Township police officers

Wietecha and Deneweth were dispatched to the South River Bar in reference to reports of an

assault. Wietecha Field Report at PageID.28 (Dkt. 1). Wietecha prepared a field case report,

identifying Walsh and Pegg as victims; Candy Witherow, James Murphy, and Kelly Cahill as

persons interviewed; and Virginia Schneider and James Eddy as witnesses. Id. at PageID.24–28.

Wietecha spoke with Walsh, Pegg, Schneider, and Eddy. Id. at PageID.28–29. Walsh told

Wietecha that an unknown male in a white pickup truck, with “Michigan Roofing” written on the

side, ran him over. Id.

       According to Walsh’s testimony at his criminal trial, an argument had occurred earlier in

the bar’s patio area, and involved Walsh’s brother Tom Walsh, a friend of Tom’s, that friend’s

wife, Murphy, and Cahill. Walsh Trial Tr. at 18–20 (Dkt. 36-3). John Walsh said that he and Pegg

were inside the bar when the argument began on the patio. Id. at 20. Tom, his friend, Murphy,

and Cahill walked into the bar from the patio; some people from the group that had been on the

patio “were yelling and screaming”; and Schneider turned on the lights and told everyone they had

to leave. Id.

       According to Walsh, Murphy used his vehicle to block Walsh’s vehicle from exiting the

parking lot. Id. at 26. Walsh said that he approached Murphy to tell him to go home and have a



                                                   2
Case 2:19-cv-11958-MAG-EAS ECF No. 42, PageID.564 Filed 07/29/21 Page 3 of 15




good night. Id. He said that he had nothing to do with Murphy’s problems and did not know why

Murphy was blocking him in. Then, as he testified, “I extended my hand to say hey, have a good

night, and the next thing I know, I was on the ride for my life.” Id. at 26. According to Walsh,

Murphy grabbed his arm and began driving through the parking lot. Id. at 26–27. Pegg grabbed

Walsh’s other arm, “and next thing you know, we were both being dragged.” Id. Walsh said that

he heard Cahill tell Murphy, “It’s not him, let him go now.” Id.

        Walsh and Pegg gave a similar—but not identical—report of the night’s event to Wietecha.

Wietecha Field Report at PageID.28. Walsh stated that after being dragged through the parking

lot, he “broke free from the truck and rolled through the lot as the truck drove off . . . .” Id. Pegg’s

statement to Wietecha differs from Walsh’s testimony in that Pegg reported being grabbed by

someone in the truck and dragged through the parking lot before breaking free herself, as opposed

to being dragged because she tried to grab hold of Walsh. Id.

        After interviewing Walsh and Pegg, Wietecha went into the bar and spoke with Schneider.

Id. at PageID.29. Schneider, who was working at the bar that night, stated that she had observed

part of the altercation outside. Id. She said that Pegg and Walsh had had an argument with an

unknown male who she believed was named Mike. Schneider reported observing Walsh and Pegg

charging at the white truck with “Mike” inside the truck. Wietecha wrote, “At this time Stacy was

seen swinging a small bat at the driver of the truck.” Id. Schneider described the white truck

driver’s flight “as an attempt to get out of the fight, while John held [onto] the door dragging

himself through the lot,” until he fell off. Id. She opined that Pegg and Walsh had been the

aggressors. Id.

        Wietecha also interviewed Eddy, who said he had observed the altercation as he pulled up

to pick Schneider up from work. He reported observing Pegg and Walsh chasing after a white



                                                       3
Case 2:19-cv-11958-MAG-EAS ECF No. 42, PageID.565 Filed 07/29/21 Page 4 of 15




male in a pickup truck, Pegg holding and swinging a small bat, and Walsh grabbing onto the truck.

Id. He said he did not know the man driving the truck but believed his name was Mike. Id.

          Rupkus began investigating the case the next morning, as captured in his supplemental

report. See Case Supplement Report at PageID.39 (Dkt. 1). In that report, Rupkus states that he

spoke with Pegg, Murphy, Cahill, Schneider, bar owner Candy Witherow, and a bar employee

named Barb. Concerning the conversation with Murphy and Cahill, the report states:

          We spoke to Murphy and Cahill who stated that they were in an altercation at the
          listed address with Pegg and her boyfriend Walsh. Murphy and Cahill stated that
          Walsh and Pegg were the aggressors and they started the fight. Murphy stated that
          Walsh struck him with an aluminum baseball bat striking him just above his left
          eye. While talking to Murphy I observed said injury to his forehead. . . .

Id.

          The report also states that Walsh denied that there was a baseball bat involved and stated

that the suspect James just ran him over. Id. It further states that Schneider told Rupkus that Walsh

had held onto the truck door with both hands and that Pegg swung a small bat at the truck’s driver.

According to the report, Schneider also said that she observed Walsh strike Murphy’s head with

the bat, that she knew all parties as customers, and that she could identify all four parties. Id. Eddy

again reported that he observed Pegg and Walsh chasing after a white male in a pickup truck, that

a white female (Pegg) was holding a small bat and swinging it at the driver, and that Walsh grabbed

the vehicle and was dragged through the lot. Id.

          Warrants for Walsh and Pegg’s arrest were issued on October 28, 2016. See Walsh

Warrant at PageID.42 (Dkt. 1); Peg Warrant at PageID.44 (Dkt. 1). Walsh and Pegg were each

charged with two counts: one for assault with a dangerous weapon, and one for false report of a

felony.

          At a preliminary examination held March 6, 2017, Judge Carrie Lynn Fuca of the 41B

Judicial District (Macomb County) found that there was no probable cause as to the false report
                                                      4
Case 2:19-cv-11958-MAG-EAS ECF No. 42, PageID.566 Filed 07/29/21 Page 5 of 15




charges, and those charges were dismissed. 3/6/17 Preliminary Examination Tr. at PageID.526–

529 (Dkt. 36-19). The court did find probable cause as to the assault charges. Id. The assault

charges were brought to trial, and Walsh and Pegg were found not guilty. See 8/9/17 Hr’g

Disposition at PageID.46 (Dkt. 1).

                       II.    SUMMARY JUDGMENT STANDARD

       A motion for summary judgment under Federal Rule of Civil Procedure 56 shall be granted

“if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of material fact

exists when there are “disputes over facts that might affect the outcome of the suit under the

governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “[F]acts must be

viewed in the light most favorable to the nonmoving party only if there is a ‘genuine’ dispute as

to those facts.” Scott v. Harris, 550 U.S. 372, 380 (2007). “Where the record taken as a whole

could not lead a rational trier of fact to find for the nonmoving party, there is no genuine issue for

trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       Once the movant satisfies its initial burden of demonstrating the absence of any genuine

issue of material fact, the burden shifts to the nonmoving party to set forth specific facts showing

a triable issue of material fact. Scott, 550 U.S. at 380; Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). The nonmoving party “must do more than simply show that there is some metaphysical

doubt as to the material facts,” Scott, 550 U.S. at 380 (quoting Matsushita, 475 U.S. at 586), as the

“mere existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment,” id. (quoting Anderson, 477 U.S. at 247–248)

(emphasis in original); see also Babcock & Wilcox Co. v. Cormetech, Inc., 848 F.3d 754, 758 (6th




                                                      5
Case 2:19-cv-11958-MAG-EAS ECF No. 42, PageID.567 Filed 07/29/21 Page 6 of 15




Cir. 2017) (“A mere scintilla of evidence or some metaphysical doubt as to a material fact is

insufficient to forestall summary judgment.”).

                                      III.   ANALYSIS

       Defendants have moved for summary judgment regarding all claims brought by Plaintiffs.

The Court first disposes of several claims that have been dismissed by stipulation and two claims—

malicious prosecution rooted in the Due Process Clauses of the Fifth and Fourteenth

Amendments—which can be addressed in short order. Next, the Court turns to the heart of the

dispute, a malicious prosecution claim under the Fourth Amendment. Defendants are entitled to

summary judgment on that claim because Plaintiffs cannot meet an element of the claim: that

Rupkus made, influenced, or participated in the decision to prosecute by knowingly or recklessly

providing material false information to prosecutors. Finally, the Court dismisses the remaining

state law claims without prejudice.

   A. Claims Dismissed By Stipulation

       Plaintiffs have stipulated to the dismissal of claims against Clinton Township for malicious

prosecution under the Fourth, Fifth, and Fourteenth Amendments. Resp. at 20 (Dkt. 36). They

have also stipulated to the dismissal of the malicious prosecution claim against Rupkus pursuant

to Michigan Compiled Laws § 600.2907. Accordingly, those claims are dismissed.

   B. Fifth Amendment Due Process Claim

       Rupkus argues that Plaintiffs’ Fifth Amendment due process claim fails because the Fifth

Amendment’s due process guarantee applies to federal, not state officials. Mot. at 4–5 (citing

Palmer v. Schuette, 768 F. App’x 422, 426–427 (6th Cir. 2019)). Plaintiffs acknowledge the state

of the current law, but argue that Hurtado v. People of the State of California, 110 U.S. 516 (1884),

the supposed basis for the current law, should be overturned. Resp. at 8–9. Plaintiffs are welcome



                                                     6
Case 2:19-cv-11958-MAG-EAS ECF No. 42, PageID.568 Filed 07/29/21 Page 7 of 15




to advance such a claim on appeal, but this Court cannot ignore definitive Supreme Court and

Sixth Circuit decisions. Rupkus is granted summary judgment on Plaintiffs’ Fifth Amendment

due process claim.

    C. Fourteenth Amendment Substantive Due Process Claim

       Plaintiffs have also brought a Fourteenth Amendment due process claim against Rupkus

for malicious prosecution.     Compl. ¶ 47–48.      As Defendants argue, “[w]here a particular

Amendment provides an explicit textual source of constitutional protection against a particular sort

of government behavior, that Amendment, not the more generalized notion of substantive due

process, must be the guide for analyzing these claims.” Albright v. Oliver, 510 U.S. 266, 273

(1994) (Rehnquist, C.J.) (plurality opinion) (punctuation modified, citation omitted). That opinion

specifically refused “to recognize a substantive right under the Due Process Clause of the

Fourteenth Amendment to be free from criminal prosecution except upon probable cause.” Id. at

268. Following Albright, the Sixth Circuit recognized the Fourth Amendment as the appropriate

foundation of a malicious prosecution claim. See Sykes v. Anderson, 625 F.3d 294, 308–309 (6th

Cir. 2010); King v. Harwood, 852 F.3d 568, 580 n.4 (explaining this history). Plaintiffs have,

appropriately, brought a Fourth Amendment malicious prosecution claim, addressed below. But

Plaintiffs’ malicious prosecution claim based on a deprivation of substantive due process under

the Fourteenth Amendment is not cognizable.          Therefore, Rupkus is entitled to summary

judgment.1



1
  Plaintiffs do not explain why the malicious prosecution claim available to them is insufficient for
their task. Instead, they cite a case recognizing a Fourteenth Amendment substantive due process
claim available against police officers who suppress exculpatory evidence. See Elkins v. Summit
Cnty., Ohio, 615 F.3d 671, 676 (6th Cir. 2010). To the extent their claim is for suppression of
evidence rather than malicious prosecution, it is outside the scope of the complaint, which placed
the Fourteenth Amendment claim under the heading of malicious prosecution. A district court
need not consider an argument raised for this first time in response to a motion for summary
                                                     7
Case 2:19-cv-11958-MAG-EAS ECF No. 42, PageID.569 Filed 07/29/21 Page 8 of 15




   D. Malicious Prosecution

       Rupkus has moved for, and is entitled to, summary judgment on the remaining federal

malicious prosecution claim.

       To establish a Fourth Amendment claim for malicious prosecution, a plaintiff must prove

four elements: (i) that a criminal prosecution was initiated against him, and that the defendants

made, influenced, or participated in the decision to prosecute; (ii) that there was a lack of probable

cause to support the prosecution; (iii) that the plaintiff suffered a deprivation of liberty as a

consequence of the legal proceeding; and (iv) that the legal proceeding was resolved in the

plaintiff’s favor. Sykes, 625 F.3d at 308–309.

       Rupkus is entitled to summary judgment because there is no question of fact that he did

not make, influence, or participate in the decision to prosecute within the meaning of Sykes.

       Plaintiffs attempt to prove that Rupkus made, influenced, or participated in the decision to

prosecute them by showing that he knowingly or recklessly made false statements that were

material to the prosecution either in reports or in affidavits to secure warrants. See Resp. at 11

(citing Webb v. United States, 789 F.3d 647, 660 (6th Cir. 2015)). Rupkus appears to agree that

this is a viable method for proving the first Sykes element. Mot. at 7. He cites Gregory v. City of

Louisville, which held that for a plaintiff to prove that two officers unreasonably continued the

plaintiff’s detention, the plaintiff had to show “that the officers (1) stated a deliberate falsehood or

showed reckless disregard for the truth and (2) that the allegedly false or omitted information was

material to the finding of probable cause.” 444 F.3d 725, 758 (6th Cir. 2006); see also Sykes, 625

F.3d at 313 (citing Gregory, 444 F.3d at 312).



judgment. Tucker v. Union of Needletrades, Indus. & Textile Emps., 407 F.3d 784, 788 (6th Cir.
2005).

                                                       8
Case 2:19-cv-11958-MAG-EAS ECF No. 42, PageID.570 Filed 07/29/21 Page 9 of 15




       Plaintiffs present two arguments regarding material false statements in Rupkus’s report.

The first argument, that Murphy identified Plaintiffs by name when in actuality he referred only

to generic assailants, is immaterial. The second argument—that the report contains irreconcilable

narratives concerning the use of a baseball bat and Schneider and Eddy’s ability to identify the

parties involved in the fight—fails to identify a knowingly or recklessly false statement by Rupkus.

           1. Rupkus’s misrepresentation that Murphy and Cahill referred to Plaintiffs
              as opposed to generic assailants was immaterial.

       Plaintiffs identify one demonstrable falsehood in Rupkus’s case supplement report. In the

report, he stated that Murphy and Cahill told him that they were in an altercation with Pegg and

Walsh, that Pegg and Walsh were the aggressors, and that Walsh struck Murphy with a baseball

bat. See Case Supplement Report at PageID.39. However, Murphy testified that he did not provide

Rupkus with Plaintiffs’ names, because he did not know them. Murphy Dep. at 50 (Dkt. 36-18).

He also said that he was not sure if he had provided a description, but that he “didn’t have a very

good description if [he] did.” Id. Rupkus confirmed at his deposition that Murphy and Cahill had

not identified Plaintiffs by name, description, or what they were wearing before Rupkus wrote his

report. Rupkus Dep. at 69–70 (Dkt. 36-17).2 Finally, Murphy’s victim statement, signed October

4, 2016, referred only to generic assailants (Dkt. 36-8).

       This evidence shows that Rupkus may well have been negligent in writing that Murphy

and Cahill had referred to Plaintiffs by name, when in actuality they had referred only to unknown,




2
  Plaintiffs have not submitted similar testimony or an affidavit from Cahill; instead, they rely
solely on Rupkus’s statement that neither Cahill nor Murphy identified Plaintiffs. It is not entirely
clear from Plaintiffs’ briefing whether they argue that Rupkus misrepresented Cahill’s statement
to the police. To the extent they make such an argument, any misrepresentation about Cahill’s
identification of Plaintiffs was immaterial for the same reason the misrepresentation of Murphy’s
statement was.

                                                     9
Case 2:19-cv-11958-MAG-EAS ECF No. 42, PageID.571 Filed 07/29/21 Page 10 of 15




 generic assailants. Perhaps a jury could find such conduct to have been knowing or reckless.

 However, it was immaterial.

        There are two reasons the misrepresentation was immaterial. The first is that another

 witness—Schneider—both corroborated Murphy and Cahill’s story and identified all four parties.

 The second is that whatever factual disputes exist regarding what happened that night, there is no

 dispute that the incident in the parking lot involved Plaintiffs, Murphy, and Cahill.

        Regarding the first reason the misrepresentation was immaterial, the case supplement

 report cited interviews with two eyewitnesses, Eddy and Schneider. The report states that

 Schneider “stated she actually observed John strike James in his head with the bat. Virginia

 [Schneider] knows all parties as customers and can identify all 4 parties.” Case Supplement Report

 and PageID.38. This was a crucial identification, and it allowed Rupkus to put names to Murphy

 and Cahill’s unknown assailants. Had Rupkus accurately recorded that Murphy and Cahill

 reported being attacked by a male and female assailant that Murphy and Cahill did not identify,

 the report would still have provided an equivalent basis for prosecuting Plaintiffs. Either way, the

 fundamental question would have been whether to believe Murphy, Cahill, Eddy, and Schneider,

 or whether to believe Plaintiffs.

        Regarding the second reason, Plaintiffs do not deny having interacted with Murphy and

 Cahill in the parking lot, although they emphasize that “[t]he only interaction with Murphy that

 Plaintiffs acknowledge relates to his grabbing Walsh’s arm, dragging him through the bar’s

 parking lot, and running over his leg.” Resp. at 12–13. The case supplement report notes as much,

 stating, “John denies that there was a baseball bat involved and stated that the suspect James just

 ran him over.” Case Supplement Report at PageID.39. Plaintiffs have not suggested that some

 other couple chased Murphy and Cahill’s car with a baseball bat, or that Plaintiffs were not



                                                     10
Case 2:19-cv-11958-MAG-EAS ECF No. 42, PageID.572 Filed 07/29/21 Page 11 of 15




 involved in the incident in the parking lot that Murphy, Cahill, Schneider, and Eddy witnessed.

 Plaintiffs vigorously dispute what happened, but they readily admit to having been there. Again,

 one could imagine Rupkus having filed a more scrupulous report that accurately recorded that

 Murphy and Cahill reported being attacked by a male and female assailant whom Murphy and

 Cahill did not identify. But if Rupkus had filed such a report, any reader would draw the inference

 that Murphy and Cahill had been referring to Plaintiffs, even though they did not know who they

 were. Even if Murphy and Cahill were lying through their teeth about what happened, there is no

 dispute that it happened with Plaintiffs.

        Plaintiffs confirm the immateriality of whether they were referred to by name or

 generically. They write, “it is not Plaintiffs’ ‘interacting with Murphy’ that led to charges being

 brought against them. The critical element used to procure charging Plaintiffs’ [sic] with felonious

 assault was the false allegation that they used a bat to strike Murphy.” Resp. at 13. The latter

 sentence is exactly the point. Plaintiffs concede that the allegation that Plaintiffs struck Murphy

 with a bat indisputably was “the critical element” in causing the prosecution.       Thus, Rupkus’s

 alleged misrepresentation that Murphy and Cahill had referred specifically to Plaintiffs was

 immaterial.

            2. Plaintiffs do not identify a knowingly or recklessly false statement by
               Rupkus associated with Plaintiffs’ alleged use of a bat or with Schneider
               or Eddy’s ability to identify the parties involved.

        Plaintiffs argue that Rupkus’s report contained “unreconcilable and contradictory

 information as to witnesses Virginia Schneider and James Eddy.” Id. at 13–14. This relates both

 to Schneider and Eddy’s statements surrounding Plaintiffs’ use of a bat, and to their statements

 surrounding the identities of the individuals involved in the conflict in the parking lot.




                                                      11
Case 2:19-cv-11958-MAG-EAS ECF No. 42, PageID.573 Filed 07/29/21 Page 12 of 15




        As stated above, Plaintiffs argue that “the critical element used to procure charging

 Plaintiffs’ with felonious assault was the false allegation that [Plaintiffs] used a bat to strike and

 threaten Murphy.” See id. at 13. Rupkus’s report notes that three witnesses—Murphy, Eddy, and

 Schneider—reported seeing a bat, and that Walsh denied a bat was involved. Case Supplement

 Report at PageID.39. Rupkus also reported that Schneider had said she “actually observed John

 strike James in the head with the bat, and that she knows all the parties as customers and can

 identify all 4 parties.” Case Supplement Report at PageID.39. This statement by Schneider both

 specifically identifies Walsh as the bat wielder and states that the bat made contact with Murphy’s

 head. Thus, the statement supposedly contradicts Schneider’s statement to Wietecha, and Eddy’s

 statements both to Wietecha and Rupkus—that one of the Plaintiffs (unclear which) merely swung

 a bat (but did not make contact). Another contradiction relied on by Plaintiffs is that Schneider

 initially told Wietecha that she thought the driver of the white pickup truck was named Mike, and

 she later told Rupkus that she could identify the driver and his passenger as Murphy and Cahill.

 Compare Wietecha Field Report at PageID.29, with Case Supplement Report at PageID.39.

         However, Plaintiffs fail to present to any evidence that Rupkus included these statements

 in his report knowing them to be false or in reckless disregard for whether they were true or not.

 “It is absolutely clear . . . that an officer will not be deemed to have commenced a criminal

 proceeding against a person when the claim is predicated on the mere fact that the officer turned

 over to the prosecution the officer’s truthful materials.” Sykes, 625 F.3d at 314 (emphasis in

 original). And faithfully reporting what a witness says, even if what the witness has said turns out

 to be untrue, is not an untrue statement by the officer and is not actionable.

         Nor is it actionable that an officer includes the statements of a witness who has

 contradicted herself or is contradicted by other witnesses. Police investigations are rife with



                                                      12
Case 2:19-cv-11958-MAG-EAS ECF No. 42, PageID.574 Filed 07/29/21 Page 13 of 15




 inconsistent statements and dueling versions of history. An officer cannot be hailed into court to

 answer in damages when his report furnishes the prosecutor with a faithful transmission of what a

 witness has said, even where a witness has contradicted herself or is contradicted by others—

 unless there is evidence that the officer knew the statement was false or recklessly disregarded

 whether it was false. The Sixth Circuit has explained this principle, in the analogous context of

 officers relying on witnesses’ identifications of suspects:

        A law enforcement officer is entitled to rely on an eyewitness identification to
        establish adequate probable cause with which to sustain an arrest. An eyewitness
        identification will constitute sufficient probable cause unless, at the time of the
        arrest, there is an apparent reason for the officer to believe that the eyewitness was
        lying, did not accurately describe what he had seen, or was in some fashion
        mistaken regarding his recollection of the confrontation. This comports with the
        general notion that, since eyewitnesses’ statements are based on firsthand
        observations, they are generally entitled to a presumption of reliability and veracity.

 Ahlers v. Schebil, 188 F.3d 365, 370 (6th Cir. 1999).

        Here, Plaintiffs present nothing more than an officer faithfully reporting what was reported

 to him—without any evidence that he knew the statements were false or recklessly disregarded

 whether they were.

        Furthermore, Plaintiffs have failed to provide any evidence that Rupkus prevented the

 prosecutor from learning about the allegedly conflicting evidence or hid any evidence from him.

 Rupkus testified—on Plaintiffs’ counsel’s questioning, and without any evidence to the contrary—

 that the report Rupkus sent to the prosecutor included, among other documents, Rupkus’s

 narrative, the uniformed officers’ narrative, the witness statements, and the photographs. Rupkus

 Dep. at 74. To the extent the conflicting narratives and witness statements contained in those

 documents were so obvious as to undermine probable cause, the prosecutor had all the information

 necessary to make that judgment. While officers may not “‘hide behind the officials whom they

 have defrauded,’” Sykes, 625 F.3d at 317 (quoting Jones v. City of Chicago, 856 F.2d 985, 994


                                                      13
Case 2:19-cv-11958-MAG-EAS ECF No. 42, PageID.575 Filed 07/29/21 Page 14 of 15




 (7th Cir. 1988)), there is no evidence that Rupkus prevented the prosecutor in this case from

 making an independent judgment about whether the evidence supported probable cause.

        Thus, on the state of the record, Plaintiffs have not shown that Rupkus made, influenced,

 or participated in the decision to prosecute; that means they have not met the first Sykes element.3

 Therefore, summary judgment in favor of Rupkus on the malicious prosecution claim is warranted.

     E. Qualified Immunity

        Rupkus invokes the doctrine of qualified immunity, which the Sixth Circuit has

 summarized as follows:

        Qualified immunity shields government officials performing discretionary
        functions from liability for civil damages insofar as their conduct does not violate
        clearly established statutory or constitutional rights of which a reasonable person
        would have known. In order to determine whether or not qualified immunity
        applies in an excessive force claim, the Court must engage in a two-step inquiry,
        addressing the following questions: (1) whether, considering the allegations in a
        light most favorable to the injured party, a constitutional right has been violated,
        and if so, (2) whether that right was clearly established. When evaluating the
        defense of qualified immunity on a motion for summary judgment, the court must
        adopt the plaintiff’s version of the facts.

 Campbell v. City of Springboro, Ohio, 700 F.3d 779, 786 (6th Cir. 2012) (punctuation modified,

 citation omitted). Because Plaintiffs’ claims fail on the first question, the qualified immunity

 inquiry ends there.

     F. Remaining State Law Claims

        What remain are state law claims for malicious prosecution pursuant to Michigan common

 law and the Michigan Constitution, intentional infliction of emotional distress, and gross

 negligence. Because the dismissal of the federal claims means that this case no longer retains a

 federal character, the Court dismisses these state law claims without prejudice and denies the


 3
  In light of Plaintiffs’ failure to satisfy the first element, the other elements of the Sykes test need
 not be examined.

                                                       14
Case 2:19-cv-11958-MAG-EAS ECF No. 42, PageID.576 Filed 07/29/21 Page 15 of 15




 motions challenging the state law claims without prejudice. See 28 U.S.C. § 1367(c)(3); see also

 Gohl v. Livonia Pub. Sch., 134 F. Supp. 3d 1066, 1069 (E.D. Mich. 2015), aff’d., 836 F.3d 672

 (6th Cir. 2016).

                                   IV.    CONCLUSION

        For the reasons stated above, all claims against Clinton Township (Count II) are dismissed

 with prejudice. The malicious prosecution claim brought against Rupkus pursuant to Michigan

 Compiled Laws § 600.2907 (Count III) is also dismissed with prejudice. Rupkus is awarded

 summary judgment with respect to the claims brought against him under the United States

 Constitution (Count I). The remaining claims (Counts IV and V) are dismissed without prejudice.

        SO ORDERED.

 Dated: July 29, 2021                               s/Mark A. Goldsmith
        Detroit, Michigan                           MARK A. GOLDSMITH
                                                    United States District Judge




                                                   15
